Case 1:20-cv-23278-MGC Document 29 Entered on FLSD Docket 12/17/2020 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,

                         Plaintiff,

     v.                                              Case No. 1:20-cv-23278-MGC

  REAL PROPERTY LOCATED AT 7505 AND 7171
  FOREST LANE, DALLAS, TEXAS 75230, WITH ALL
  APPURTENANCES,     IMPROVEMENTS,      AND
  ATTACHMENTS THEREON, AND ANY RIGHT TO
  COLLECT AND RECEIVE ANY PROFIT, RENT,
  INCOME, AND PROCEEDS THEREFROM,

                         Defendant.
                                                /

  UNITED STATES OF AMERICA,

                         Plaintiff,

     v.                                              Case No. 1:20-cv-23279-MGC

  ALL RIGHT TO AND INTEREST IN PNC CORPORATE
  PLAZA HOLDINGS LLC HELD, CONTROLLED, OR
  ACQUIRED, DIRECTLY OR INDIRECTLY, BY
  OPTIMA CBD INVESTMENTS LLC AND/OR CBD 500
  LLC, INCLUDING ANY INTEREST HELD IN OR
  SECURED BY THE REAL PROPERTY AND
  APPURTENANCES LOCATED AT 500 WEST
  JEFFERSON STREET, LOUISVILLE, KY 40202; ANY
  RIGHT TO COLLECT AND RECEIVE ANY PROFIT,
  RENT, INCOME, AND PROCEEDS THEREFROM; AND
  ANY INTEREST DERIVED FROM THE PROCEEDS
  INVESTED IN PNC CORPORATE PLAZA HOLDINGS
  LLC BY OPTIMA CBD INVESTMENTS LLC AND/OR
  CBD 500 LLC,

                         Defendant.
                                                /

                  JOINT NOTICE REGARDING CONSOLIDATION




                                       1
Case 1:20-cv-23278-MGC Document 29 Entered on FLSD Docket 12/17/2020 Page 2 of 3




         Per the Court’s orders of November 19, 2020, counsel for Plaintiff United States of

  America and Claimants Mordechai Korf, Uriel Laber, Optima CBD Investments LLC, CBD 500,

  LLC, Optima 7171 LLC, and Optima Ventures LLC have conferred regarding consolidation of the

  above-captioned matters. The Parties hereby notify the Court that they intend for the two matters

  to be considered separately, and request that they not be consolidated.


                                        Respectfully submitted,

  Dated: December 17, 2020              DEBORAH CONNOR, CHIEF
                                        MONEY LAUNDERING & ASSET RECOVERY
                                          SECTION

                                By:     /s/ Shai D. Bronshtein
                                        Shai D. Bronshtein, Trial Attorney (ID No. A5502665)
                                        Mary Butler, Chief, International Unit
                                        Criminal Division
                                        United States Department of Justice
                                        1400 New York Avenue NW
                                        Washington, DC 20005
                                        Telephone: (202) 616-5950
                                        Shai.Bronshtein@usdoj.gov

                                        ARIANA FAJARDO ORSHAN
                                        UNITED STATES ATTORNEY

                                        /s/ Adrienne E. Rosen
                                        Adrienne E. Rosen
                                        Assistant United States Attorney
                                        Court ID No. A5502297
                                        U.S. Attorney’s Office
                                        99 Northeast Fourth Street, 7th Floor
                                        Miami, Florida 33132-2111
                                        Telephone: (305) 961-9338
                                        Adrienne.Rosen@usdoj.gov

                                        Counsel for Plaintiff, United States of America




                                                  2
Case 1:20-cv-23278-MGC Document 29 Entered on FLSD Docket 12/17/2020 Page 3 of 3




                               By:   /s/ Howard M. Srebnick
                                     Howard M. Srebnick
                                     Florida Bar No. 919063
                                     Robert T. Dunlap
                                     Florida Bar No. 11950
                                     HSrebnick@RoyBlack.com
                                     RDunlap@RoyBlack.com

                                     Attorneys for Claimants Korf and the
                                     Corporate Entities

                                     Kasowitz Benson Torres LLP
                                     1633 Broadway
                                     New York, New York 10019
                                     (212) 506-1700
                                     Marc E. Kasowitz
                                     Mark P. Ressler
                                     Ronald R. Rossi
                                     Sarmad M. Khojasteh
                                     Joshua Paul
                                     Pro Hac Vice Anticipated
                                     MKasowitz@kasowitz.com
                                     MRessler@kasowitz.com
                                     RRossi@kasowitz.com
                                     SKhojasteh@kasowitz.com
                                     JPaul@kasowitz.com
                                     Attorneys for Claimants Korf, Laber, and the
                                     Corporate Entities

                                     Scott A. Srebnick, P.A.
                                     201 South Biscayne Boulevard
                                     Suite 1210
                                     Miami, FL 33131
                                     Telephone: (305) 285-9019
                                     Facsimile: (305) 377-9937
                                     Scott@srebnicklaw.com

                                     Attorney for Claimant Laber




                                        3
